Citation Nr: 1125062	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-37 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative changes lumbosacral spine with history of back injury. 

2. Entitlement to service connection for disability of the lumbosacral spine with history of back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied reopening a previously denied claim of service connection for degenerative changes lumbosacral spine with history of back injury finding that new and material evidence had not been submitted. 

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for degenerative changes lumbosacral spine with history of back injury.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified at a March 2011 hearing held before the undersigned at the RO; the transcript is of record. 

The issue of service connection for disability of the lumbosacral spine with history of back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1988 decision, the Board denied service connection for degenerative changes lumbosacral spine with history of back injury finding that the symptomatology related to the 1966 trauma was transient in nature and resolved without residuals as there were no residuals at separation, and there was an absence of records documenting treatment of recurrent back problems immediately post- service.  

2.  Evidence received since the March 1988 Board decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The criteria to reopen the previously denied claim of service connection for degenerative changes lumbosacral spine with history of back injury are met.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal to reopen the claim for service connection at this time is not prejudicial to the Veteran. 

The Board denied service connection for degenerative changes lumbosacral spine with history of back injury in March 1988 finding that the symptomatology related to the 1966 injury were transient and resolved without residuals as none were shown at separation and there was an absence of records documenting treatment of recurrent back problems immediately post-service as treatment was shown to begin in 1974.  

In October 2007 the Veteran filed a claim to reopen his claim for service connection for a lower back injury.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the March 1988 Board decision includes a November 2007 progress note.  The progress note reported the Veteran's 1966 in-service injury of being pinned underneath a helicopter engine, that his back pain returned in 1968 and opined that it was most likely that the Veteran's current back injury and pain are due to his service-related injury. 

This evidence is new and material as it relates to unestablished elements of the claim, specifically providing a positive nexus opinion relating the Veteran's current back disability to his in-service injury.  The evidence supports the claim, and hence raises the possibility of substantiating the claim.  In this respect, the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.






ORDER

New and material evidence having been received, the claim of service connection for degenerative changes lumbosacral spine with history of back injury is reopened; the appeal is granted.


REMAND

A remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In January 1986 the Veteran informed the RO that he received treatment for his back from Dr. NP from 1977 to 1979 and from Dr. CH in July 1982.  The Veteran included the addresses for the physicians.  However, there appears to have been no attempt by the RO to obtain these treatment records.  As such, a remand to obtain these records is required. 

In May 2008 a VA examination was conducted.  The examiner provided an opinion but the rationale contradicted the opinion; therefore, the examiner was asked to clarify.  In a June 2008 addendum, the examiner opined that the Veteran's lower back condition was less likely than not caused by or a result of the accident in service as there was no documented medical treatment for the lower back until 1974, that the Veteran reported no problems with his back until two years after service, that there was no chronic back condition shown in service, that there were no complaints of lower back pain at the exit examination and that all private medical records document specific injuries related to treatment in 1974, 1984 and 1998.   

In forming her opinion the examiner did not address the numerous lay statements of record.  The lay statements from family members contain observations of the Veteran experiencing back pain and report his complaints of back pain shortly after service.  A statement from the Veteran's former wife reports that he had back pain since she met him in 1969 but he did not seek treatment for his back while they were married as they could not afford it.  The lay statements are competent and credible evidence as the statements report what they observed -- that the Veteran experienced back pain shortly after service.  

The examiner's opinion is incomplete as it did not consider all the evidence of record.  As such, the VA examination is inadequate.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An additional examination is required.  

A remand for a thorough examination to address all evidence of record is necessary.  The Veteran contends that his current low back disability is due to his in-service injury of a helicopter engine falling onto his back, pinning him against a crate.  

The evidence of record shows a long history of back complaints.  Lay statements attest to the Veteran's complaints of back pain in service and shortly thereafter.  In an October 1984 letter Dr. WP Jr reported that the Veteran recently moved a washer and dryer and when he bent over he experienced lower back pain.  The Veteran also reported an episode of back pain two years prior and a history of an in-service injury after which he reported mild intermittent difficulty but nothing severe until now.  An October 1984 CT of the lumbar spine showed bulging discs at L4-5 and L5-S1.  In a January 1986 letter Dr. WC reported having treated the Veteran since May 1974 for a low back injury at which time the Veteran reported a previous injury three months prior when he bent over to pick up a steel plate off the floor.  Dr. WC opined that the Veteran's type of injury, non-traumatic, had predisposing factors involved which he attributed to an injury in service where an engine fell onto his back.  In a February 1986 statement the Veteran reported that he began having lower back and leg pain in 1969.  In a December 1987 letter Dr. TF reported treating the Veteran for his back in September 1984 which the Veteran reported at the time as due to his in-service incident which has caused recurrent low back pain.  In a May 1998 letter Dr. WP related that the Veteran reported his back pain with radiation began in April but that he has had mild back pain for 12 years.  A May 1998 MRI diagnosed degenerative disc disease at L4-5 and L5-S1.  In July 1998 the Veteran had surgery on his back consisting of right L5-S1 hemilaminotomy; foraminotomy discectomy right L4-5; removal of the large calcified disc spur, three micro techniques for right L5-S1 hemilaminotomy foraminotomy and discectomy, 5 dural repair.  A June 1999 impairment rating reported that the Veteran sustained an on the job injury in June 1998 but no specific incident was identified, only that the Veteran developed pain in his back radiating into his lower extremities. 

Progress notes dated November 2007 and June 2008, from the same VA provider, report the Veteran's in service injury of a helicopter engine falling on his back.  They also note the Veteran's report that his back pain returned in 1968, that he missed work due to acute episodes of back pain, and that in 1998 his back problems prohibited him from being employable and he had back surgery.   The VA provider opined that the Veteran's current back injury and pain are due to the in service injury. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for both Dr.NP and Dr.CH.  Upon receipt of such, VA must take appropriate action to contact the private doctors and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  All appropriate action to obtain these records should be accomplished under 38 C.F.R. § 3.159(c)(1) (2010).    

2.  After the above is completed, schedule the Veteran for a VA spine examination.  The claims folder, to include a copy of this remand, must be reviewed in conjunction with the examination.  

The examiner should identify all current diagnoses of the lower back and should opine as to whether it is at least as likely as not that any condition found is causally related to service.  

In forming an opinion the examiner is asked to consider the lay statements of record which establish that the Veteran had back pain shortly after service.   

The examiner should also address the private and VA medical evidence and opinions identified in the paragraphs above. 

A full and complete rationale for all opinions expressed must be provided.  

3. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


